Citation Nr: 0210371	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-17 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
shell fragment wound scar of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, granted entitlement 
to service connection for a scar of a shrapnel wound of the 
lumbar spine with assignment of a noncompensable evaluation, 
and for PTSD with assignment of a 10 percent evaluation, both 
effective October 21, 1996, the date of claim.

In October 2000 the RO granted entitlement to service 
connection for lumbosacral strain with the assignment of a 10 
percent evaluation effective October 21, 1996.

In February 2002 the RO granted entitlement to an increased 
evaluation of 40 percent for lumbosacral strain effective 
October 21, 1996, and affirmed the determinations previously 
entered.


FINDINGS OF FACT

1.  The lumbar spine shell fragment wound scar is tender and 
painful.

2.  No more than mild social and industrial impairment or 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication was shown prior to 
September 21, 1998.  

3.  Considerable social and industrial impairment due solely 
to PTSD has been demonstrated from September 21, 1998.




4.  From September 21, 1998, severe social and industrial 
impairment, has not been demonstrated; nor have there been 
demonstrated occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for a lumbar spine shell fragment wound scar have 
been met from October 21, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002);  38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met prior to September 21, 
1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

3.  The criteria for an increased evaluation of 50 percent, 
but no greater, for PTSD have been met from September 21, 
1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The law and regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.156, 3.159).  Hereinafter known 
collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1997 and 
February 2002 rating determinations and the May 1997 SOC 
informed the appellant of the information and evidence needed 
to substantiate his claims.  Moreover, in a February 2002 
SSOC, the RO fully informed the veteran of the laws and 
regulations of the VCAA. As such, VA's notification 
requirements have been complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
several VA examinations during the course of this appeal.  VA 
has met all VCAA duties.


General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the CAVC also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the CAVC 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.


Lumbar Spine Shell Fragment Wound Scar

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).




Factual Background

The Board observes that service connection is currently in 
effect for chronic lumbar strain due to shrapnel wounds, 
which has been assigned a 40 percent disability evaluation.  

The Board notes that at the time of a November 1996 VA 
examination, the veteran stated that he had sustained a 
shrapnel wound to his lower back area in 1969.  He reported 
that he had developed progressive problems with his lower 
back throughout the years.  He noted having pain at the site 
of the shrapnel wound but not on a daily basis.  

Physical examination performed at that time revealed a 3 
centimeter scar over the upper lumbar spine in the mid line.  
The scar was well-healed and not affixed to any underlying 
structures.  There was tenderness to palpation beneath the 
scar in the muscular area around the scar.  A diagnosis of 
chronic lumbosacral strain superimposed on an old muscle 
injury secondary to shrapnel wounds was rendered.  

In a January 1997 rating determination, the RO granted 
service connection for a shrapnel wound scar and assigned a 
noncompensable disability evaluation from the date of the 
veteran's October 21, 1996, claim for service connection.  

In his April 1997 substantive appeal, the veteran indicated 
that he had always had pain in his back at the scar and that 
he had frequently taken aspirin for the pain.  

At the time of a November 2000 VA examination, the veteran 
reported that the scar on his back was mildly painful at 
times and seemed to be the trigger point where the spasm 
occurred.  The veteran complained of some itching around the 
scar on occasion.  There was no history of abscess or 
drainage.  

In a November 2001 addendum report, the VA examiner who had 
performed the November 2000 examination indicated that the 
veteran's scar in the lumbosacral area was nontender on 
physical examination.  He indicated that the final diagnosis 
was shrapnel wound scar, lumbar spine, asymptomatic.  He 
reported that the veteran's symptoms from the lumbar spine 
were primarily due to low back symptoms rather than scar 
symptoms.  He stated that these symptoms were associated with 
his lumbar strain symptoms.  


Analysis

While the Board observes that the veteran's scar was noted to 
be asymptomatic in the November 2001 VA addendum report, 
there have been objective findings of a painful and tender 
scar as early as the time of the veteran's first VA 
examination performed in November 1996.  Moreover, the 
veteran reported that his scar was painful in his April 1997 
substantive appeal and at the time of his November 2000 VA 
examination.  Given the various findings of pain in the scar 
area throughout the course of the appeal, a 10 percent 
disability evaluation is warranted under DC 7804.  

There have been no findings of poorly nourished or ulcerated 
scars as is required for a 10 percent disability evaluation 
under Diagnostic Code 7803.  

As to limitation on function of part affected, the Board 
notes that service connection is currently in effect for 
chronic lumbosacral strain secondary to shrapnel wounds, 
which has been assigned a 40 percent disability evaluation.  

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected lumbosacral shell 
fragment wound scar has remained the same throughout this 
period of time.  See Fenderson, supra.


PTSD

Criteria

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the CAVC held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version more 
favorable to the appellant was to be applied.  A review of 
the record demonstrates that the RO considered the old and 
new criteria.  Therefore, the veteran was made aware of the 
change.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there had been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the CAVC's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93), which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree."  A 50 percent evaluation was warranted for 
considerable social and industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-00.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).


Factual Background

A review of the record demonstrates that the veteran 
requested service connection for PTSD in October 1996.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was admitted to Residential 
Treatment Services at Providence Medical Center for detox and 
stabilization in January 1996.  Diagnoses of alcoholism, 
acute alcohol withdrawal, and nicotine addiction were 
rendered.  At the time of discharge, Axis I diagnoses of 
alcohol dependence, cannabis dependence, nicotine dependence, 
and Amphetamine abuse were rendered.  An Axis II diagnosis of 
R/O PTSD was also noted.  It was indicated that the veteran's 
problems with work were due to use and increasing use of 
substances in response to apparent PTSD problems.  A GAF 
score of 51-60 was assigned at that time.  

In October 1996, the veteran was seen in the Providence 
Medical Center Emergency Room as a result of drinking heavily 
since Labor Day.  Diagnoses of alcohol withdrawal and PTSD 
were rendered.  

Later that month, the veteran was admitted to the Portland VA 
Medical Center (MC) Axis I diagnoses of ethanol dependence 
and a mood disorder secondary to substance abuse and PTSD 
were rendered.  Group and milieu therapy were performed 
during the veteran's period of hospitalization.  

The veteran described dreams which awakened him at night.  He 
also reported seeing people being killed in his dreams.  He 
noted intrusive thoughts during the day and had outbursts of 
anger.  He also reported having difficulty sleeping and using 
alcohol to fall asleep.  He noted that he began drinking 
around one liter of wine each day since September.  

Mental status examination revealed that he was cooperative 
and had good eye contact.  His mood was depressed and his 
speech was normal.  There were no auditory or visual 
hallucinations.  The veteran wanted help for his alcohol and 
PTSD problems.  The thought process was linear.  His 
orientation, memory, and concentration were described as 
good.  His judgment and impulse control were listed as poor 
to fair and insight and reliability were noted to be good.  

In November 1996, the veteran was given a social and 
industrial survey.  At the time of the interview, he reported 
that he had been living with a woman for several years.  He 
stated that he had worked in the metal industry for many 
years.  He noted that he had an excellent relationship with 
his daughter from his first marriage.  He reported that after 
he stopped drinking he would wake up at night sweating with 
nightmares.  He noted that he began drinking in September 
1996 to stop the flashbacks.  He stated that he enjoyed 
repairing his vehicles and doing home maintenance.  He also 
enjoyed fishing and hunting.  He had four close friends whom 
he and his significant other saw at least once every two 
weeks.  He also reported having contact on a regular basis 
with his brother and sister.  

The veteran stated that he was sleeping much better since 
leaving the psychiatric ward.  He reported waking up one time 
at night and having nightmares with night sweats one to two 
times per week.  He noted physically or mentally checking the 
doors nightly.  He reported having daily intrusive thoughts.  
He indicated that most of them were very brief and he pushed 
them out.  He stated that he would flinch when hearing an 
unexpected loud noise.  He also noted feeling uncomfortable 
when someone was behind him.  He reported becoming depressed 
once a month, which usually lasted two days.  He denied any 
suicidal ideations or attempts.  He indicated that he did not 
have a lot of anger.  He noted that he was a very friendly 
person and that he loved people.  

The interviewer stated that the veteran's PTSD symptoms 
included sleep disorder, intrusive thoughts, startle 
response, hypervigilant symptoms, numbing symptoms, mild 
isolation, and some depression symptoms.  

It was the interviewer's impression that the veteran suffered 
from PTSD symptoms and appeared to be mildly handicapped 
socially but to enjoy his work, having worked steadily since 
his discharge from service.  

In November 1996, the veteran was afforded a VA psychiatric 
examination.  He was noted to be divorced but living with his 
significant other.  He indicated that when pressures 
increased to the point where he could no longer deal with 
them he chose to drink.  He was active in an AA program and 
attended meetings three to four times per week.  He was 
employed as a metal fabricator.  He stated that he had been 
with his significant other for three and one-half years.  He 
also noted having a very stable relationship with her.  He 
reported using alcohol as self-medication.  

He described a sleep disorder where he had recurring 
nightmares several times per week.  He described momentary 
flashbacks in which certain things triggered not only the 
memory of Vietnam but a feeling that he was back in country.  
He reported having survivor guilt.  He also noted that he had 
been a loner in the past.  He stated that he had tried to 
become more social recently.  He also described episodes of 
depression in which he had periods of helplessness and 
hopelessness but denied a problem with self-esteem.  He 
generally felt good about himself but had several questions 
at times about his ability to perform adequately to meet his 
own expectations.  

Mental status examination found that he was adequately 
groomed, well oriented, and related well with the examiner.  
His speech was clear, coherent, and goal-directed.  Eye 
contact was good.  His affect was generally broad and 
appropriate.  He described brief periods of depression but 
noted that he had never been treated for depression.  He 
reported having some anxiety.  Cognitive functioning was good 
and there was no evidence of a thought disorder.  
Hallucinations were denied.  He had fairly good insight as to 
the fact that his periods of dysphoria were probably related, 
not only to experiences in Vietnam, but also as a cause for 
self-medication with alcohol.  Judgment was not impaired.  




The examiner indicated that he met the criteria for PTSD and 
that he was slightly impaired socially.  However, he and his 
wife had significant friends but there were times that he was 
aware of social withdrawal, which he noted might be part of 
the increased stress which led to his return to drinking.  
The examiner stated that he had mild episodic social 
impairment, that he had maintained a good work history, and 
that he had been essentially employed full-time since his 
discharge from service.  Final Axis I diagnoses of PTSD, 
chronic, and history of alcohol abuse and dependence abuse 
currently in remission, were rendered.

In January 1997 the RO granted service connection for PTSD 
and assigned a 10 percent disability evaluation from October 
21, 1996.  

In December 1998, the veteran underwent a psychological 
assessment.  He reported that his symptoms were fairly 
stable.  He expressed some nervousness and apprehension as a 
war-related anniversary was approaching.  He noted that about 
once a week he woke up from a bad dream feeling panicky and 
nervous, but was able to return to sleep relatively easily.  
He denied being on any current psychiatric medication.  

Mental status examination revealed that the veteran was 
casually dressed, neatly groomed, and oriented.  His mood was 
relatively upbeat with some appropriate demonstration of 
humor.  Thought processes were unremarkable.  He was pleasant 
and cooperative throughout the interview.  He was eager to 
receive some help and was relatively forthcoming with 
personal information.  He reported PTSD-associated 
depression.  He seemed to have a fairly intact social support 
network that included his partner of four years and several 
friends at a local vet center.  

Testing performed at that time revealed that the veteran was 
experiencing moderate symptoms of depression, which included 
losing the ability to cry, feelings of failure and sadness, 
and losing interest in other people.  

The examiner noted that his health was having a broad effect 
on his overall functioning, with the greatest impact on 
social functioning, which was reported as severe.  Further 
testing revealed that he might be socially avoidant and 
isolated and experiencing symptoms of depression, anxiety, 
and alcohol dependence.  

In April 1999, the veteran was afforded an additional VA 
psychiatric evaluation.  He reported that he had symptoms of 
PTSD and depression dating back to his Vietnam combat 
experiences with additional symptoms of panic disorder over 
the past several years.  He noted that the symptoms had waxed 
and waned in severity over the years in relation to numerous 
stressors, with the most recent stressors being financial, 
requiring him to file for bankruptcy in February.  

The veteran's symptoms of PTSD included nightmares, 
(including tossing, turning, throwing covers off, sweating, 
rarely grabbing his girlfriend in his sleep and sometimes 
with remembered dreams which used to be as often as once a 
week, now about once a month), sleep disturbance (gets a 
total of six to seven hours of sleep in a night), violent 
episodes (in the past to the level of fist fights, most 
recently about two years ago); breaking things when angry; 
yelling, screaming, swearing; being somewhat physically 
imposing to others when becoming angry, occurring about once 
a week; intrusive thoughts of Vietnam for about one hour each 
day; hypervigilance; increased startle response; survival 
guilt; some social isolation; some feeling of alienation; 
emotional numbing; and anger regarding the government.  

The veteran was also noted to have had symptoms of depression 
including low mood (presently rated 5/10 as compared to 2/10 
in January); decreased energy and motivation; sleep 
disturbance; decreased appetite; decreased concentration, 
attention, and memory; anhedonia; decrease in self-esteem; 
rare tearfulness; and suicidal ideation in the past without 
intent or plan due to the effect that it would have in family 
members and because of religious beliefs, but none for the 
past two years. 

The veteran also reported having symptoms of panic with 
sudden onset in the daytime or awakening from sleep at night, 
with symptoms including palpitations, shortness of breath, 
chest tightness, sweatiness, feelings of being cold and 
clammy, out of body kind of feelings, and extreme dread, like 
he might go crazy, which would last for a few minutes up to 
one or two hours at a time.  He was getting these feelings 
about two times per week but had had them more often in the 
past.  

The veteran reported that he had been at his current job for 
seven years and was doing well there although he had been 
written up several times for irritability.  He stated that he 
had been married twice.  He reported keeping contact with the 
children from his previous marriage.  

Mental status examination revealed that the veteran was 
neatly dressed in casual clothing and was well groomed.  Mood 
and affect were moderately anxious and mildly depressed.  
Speech was moderately pressured but could be derailed.  Eye 
contact was good and the veteran was cooperative with the 
examination.  Thought process was somewhat circumstantial and 
preservative.  Thought content was centered on a number of 
physical concerns and stressors.  He denied present suicidal, 
homicidal or psychotic ideation.  He was alert and oriented.  
Concentration, attention, insight, and judgment were 
moderately impaired.  

Axis I diagnoses of PTSD related to Vietnam combat 
experience; major depressive disorder; recurrent panic 
disorder with agoraphobia; alcohol dependence in long term 
remission; marijuana abuse; history of narcotics dependence; 
and history of amphetamine use were rendered.  The level of 
psychosocial stressors was described as moderate to severe 
due to limited support network and recent financial stressors 
as well as health concerns.  A GAF score of 50 was assigned.  

The examiner noted that the veteran presented with a history, 
signs, and symptoms consistent with PTSD and depression 
dating back to his Vietnam experience, with symptoms waxing 
and waning in severity over the years due to numerous 
stressors, the most recent being financial and health 
concerns.  

He further reported that the veteran had had increasing 
symptoms of panic disorder with agoraphobia increasing over 
the last several years.  

In November 2000, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, he 
indicated that his isolation was becoming worse.  

Mental status examination revealed that the veteran arrived 
punctually and independently for his appointment.  He was 
dressed in workingman's clothes.  He wore dusty jeans and 
scuffed work boots.  His long gray hair was tied in a 
ponytail.  He was otherwise well groomed.  He made good eye 
contact and was polite and cooperative.  He had no difficulty 
in following a three step command.  Cognitive functioning 
appeared grossly intact based upon his performance on simple 
mental status screening tasks.  He denied suicidal and 
homicidal ideation and intention.  Spontaneous speech was 
fluent with syntax and grammar.  There were no signs of 
psychosis and the veteran had no difficulty following the 
examiner throughout the interview.  Affect was mildly 
restricted and the veteran's mood appeared somewhat 
dysthymic.  

The veteran was noted to share a home with his significant 
other for the past six years.  He indicated that he was 
getting along poorly with his significant other.  They argued 
frequently and their sex life was underactive.  He stated 
that while he felt emotionally close to her, they argued 
about petty things such as whether he completed household 
chores.  He could be irritable at home and preferred to spend 
time alone.  He noted that he had begun to make excuses about 
having to repair his automobile rather than venturing outside 
the home.  He really did not feel comfortable dealing with 
people outside the home.  

The veteran continued to work at a metal fabrication company 
for whom he had worked for eight years.  He moved to swing 
shift from day shift to avoid contact with high numbers of 
workers.  He had not been promoted to foreman because he was 
considered irritable by his manager.  He noted that he got 
along well with his manager and carpooled with him.  
He complained that he would snap at others on the job.  At 
home, he spent time chopping wood, maintaining his home and 
cars, and seeking isolation.   He noticed that he had become 
comfortable with being alone.  His wife complained about 
their inactive social life.  He reported that he had been 
sober since 1996.  He slept six to seven hours per night with 
medications.  He suffered one nightmare a week since his 
medication had been changed three weeks ago.  Prior to that 
time, he was suffering three nightmares a week.  He thought 
about Vietnam during the day "sporadically, nothing 
consistent".  He continued to recall memories about Vietnam 
which, until recently, had been unavailable to him.  He 
suffered anniversary reaction each November.  Emotional 
reactivity to intrusive recollections was triggered by 
driving or spending time in crowds.  He described an 
exaggerated startle response and suffered from survivor 
guilt.  He continued to suffer feelings of anger toward the 
government.  Axis I diagnoses of PTSD, chronic; alcohol 
dependence, in full sustained remission, were rendered.  

The examiner assigned a GAF score of 61.  The veteran 
suffered from mild to moderate symptoms of depression which 
appeared to be mild vocational impairment.  He further noted 
that he was suffering significant social impairment 
characterized by social isolation and avoidance of activities 
outside his home.  He appeared to be capable of handling 
benefit funds independently, if granted.  

Treatment records obtained from the Vet Center in September 
1998 reveal that at the time of a September 1998 evaluation, 
the veteran was noted to have a GAF of 51.  

Analysis

The criteria for an evaluation in excess of 10 percent have 
not been met prior to September 21, 1998, under either the 
old or new criteria.  While the veteran has requested an 
evaluation in excess of 10 percent since his initial 
application for compensation, received in October 1996, the 
objective medical evidence does not demonstrate that the 
criteria for an increased evaluation were met prior to 
September 21, 1998.  

For example at the time of the October 1996 VA 
hospitalization, mental status examination revealed that the 
veteran was cooperative and had good eye contact.  Moreover, 
his speech was normal and there were no auditory or visual 
hallucinations.  Furthermore, his thought process was linear 
and his orientation, memory, and concentration were described 
as good.  His insight and reliability were also described as 
good.  

In addition, at the time of the veteran's November 1996 
social and industrial survey, it was the interviewer's 
impression that while the veteran did suffer from PTSD 
symptoms, he appeared to be only mildly handicapped socially 
and to enjoy his work, having worked steadily since his 
discharge from service.

Furthermore, the November 1996 VA psychiatric examiner found 
that he was adequately groomed and well oriented.  His speech 
was clear, coherent, and goal-directed and eye contact was 
good.  His affect was generally broad and appropriate and he 
only described brief periods of depression, indicating that 
he had never been treated for depression.  While having some 
anxiety, his cognitive functioning was good and there was no 
evidence of a thought disorder.  There was also no evidence 
of hallucinations and the veteran had fairly good insight 
with no impaired judgment.  

He further indicated that the veteran was only slightly 
impaired socially and that he had maintained a good work 
history, being essentially employed full-time since his 
discharge from service.

There were no findings of definite social and industrial 
impairment; that is social and industrial impairment which 
was "distinct, unambiguous and moderately large in degree", 
or occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events) prior to September 21, 1998.  

While the Board is sympathetic to the veteran's beliefs, the 
objective medical evidence is more probative, and it 
demonstrates that the veteran did not meet the criteria for 
an evaluation in excess of 10 percent prior to this time.  

The criteria for a 50 percent evaluation for PTSD have been 
met both under the old and new criteria since September 21, 
1998.  At the time of the September 21, 1998, Vet Center 
evaluation, the examiner assigned a GAF score of 51.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

At the time of the December 1998 examination, testing 
revealed that the veteran was experiencing moderate symptoms 
of depression.  The examiner noted that his health was having 
a broad effect on his overall functioning, with the greatest 
impact on social functioning, which was reported as severe.  
Further testing performed at that time revealed that he might 
be socially avoidant and isolated and experiencing symptoms 
of depression, anxiety, and alcohol dependence.  

At the time of the April 1999 assessment, the examiner 
described the veteran's level of psychosocial stressors as 
moderate to severe due to limited support network and recent 
financial stressors as well as health concerns.  A GAF score 
of 50 was assigned.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Finally, while the Board notes that the November 2000 VA 
examiner assigned a GAF score of 61, reflecting some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships, he noted that the veteran was 
suffering from significant social impairment characterized by 
social isolation and avoidance of activities outside his 
home.  

The criteria for an evaluation in excess of 50 percent have 
not been met under either the old or new criteria.

As previously noted, a 70 percent evaluation under the old 
criteria required that the ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and that the psychoneurotic symptoms be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

In this regard, the Board notes that the veteran has 
maintained full-time employment since 4 months after his 
separation from service.  At the time of his November 2000 VA 
examination, he was noted to have been employed by the same 
company for the past eight years.  While there has been some 
notation that his PTSD has caused him to switch shifts to 
avoid a great number of workers and that his irritability 
continues to cause a delay in his promotion to a foreman, he 
still maintains full-time employment and is in no danger of 
losing his job.  

As to social impairment, while the veteran has been noted to 
avoid crowds and be uneasy in the presence of other 
individuals, he continues to reside with his significant 
other, whom he reported being with for 6 years at the time of 
the November 2000 examination.  Moreover, he still maintains 
relationships with his children from his previous marriages.  
He also reported having a good relationship with his siblings 
at the time of previous VA examinations.  

A 70 percent evaluation is also not warranted under the new 
criteria.  As noted above, the veteran continues to maintain 
full-time employment.  There have also been no reports of 
suicidal ideation; obsessional rituals which interfere with 
routine activities, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships.




While the veteran has reported several instances of violence 
and of "snapping" at people at work, these incidents have 
occurred on only some occasions.  Moreover, while he has 
reported feeling stressed at work when there are many co-
workers, he has switched shifts and maintained full-time 
employment.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD on and after 
September 21, 1998, and there is no doubt to be resolved.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  





Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his PTSD or lumbar spine shell fragment wound scar.  
There has also been no demonstration that his employment was 
markedly interfered with as a result of his service-connected 
disabilities and he maintains full-time employment.  
Moreover, the currently assigned schedular disability 
evaluations for these disorders would contemplate some 
interference with employment and some loss of time from work.  

In view of these findings and in the absence of evidence to 
the contrary, the Board concludes that the schedular criteria 
adequately contemplates the nature and extent of severity of 
the veteran's service-connected disabilities, and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that he has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

Entitlement to an initial 10 percent disability evaluation 
for a lumbar spine shell fragment wound scar is granted from 
October 21, 1996, subject to regulations governing the 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD prior to September 21, 1998, is denied.  

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to regulations governing monetary 
benefits, from September 21, 1998.

An evaluation in excess of 50 percent for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

